Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on September 20th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the .expiration date of USP 10,580,252 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10th, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beadell et al (US 2008/0113715) in view of Joo et al (US 2013/0114193) in further view of Raskshit (US 2017/0041568) in yet further view of CHOI (US 2016/0121213).

Claim 9: The combination of Beadall, Joo, & CHOI teach an electronic gaming machine comprising: 
a base comprising a cabinet(Beadall Figure 1; Element 4); 
an electronic display device mechanically coupled to the base, the display device being supported on the base by a support assembly comprising at least one arm(Beadall Figures 1; 5B, 5C; Paragraph [0145]; Abstract), the display device being flexible and capable of bending around a substantially vertical axis and a substantially horizontal axis (Joo Abstract; Figure 6; Paragraph [0060]), the display device being comprised of an organic light emitting diode display screen(Beadall Paragraph [0033]) having touch screen capability for receiving touch input thereon(Beadall Paragraphs [0176], [0207]), at least one of a first condition and an event for a game played on the electronic gaming machine being controlled from touch input received on the display device(Beadall Paragraphs [0176], [0207]; CHOI Abstract; Figures 4A-5B), and wherein the display device can bend outward along a center point (Rakshit Figures 2a, 2b; Paragraph [0027]) and is secured above a control deck on a cabinet base of the electronic gaming machine (Beadall Figure 1; Elm 6, 8, 10; Paragraphs [0080], Beadall Figure 1; Elm 6, 32; Paragraph [0079]);
a first temporary orientation of the electronic display device being established in response to the game encountering the at least one of the first condition and event(CHOI Figures 4C, 5A, 5B, 6), and 4Resp. to 3/18/2021 Office Action App. No.: 16/782,224
Page:5 a second temporary orientation of the electronic display device different from the first temporary orientation being established in response to the game encountering at least one of a second condition and event(CHOI Figures 4C, 5A, 5B, 6).
Beadall teaches the gaming machine including a display affixed to gaming machine cabinet via support arms as cited herein above.  While the prior art of Beadall is silent regarding the display being flexible in a manner that would allow it to be flexible about a vertical and horizontal axis, the analogous prior art of Joo teaches that this feature was known at the time of invention (Joo Abstract; Figure 6; Paragraph [0060]).  It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of the claimed invention to have incorporated the flexible display elements of Joo in the gaming system of Beadall in  order to provide the predictable and expected result of enabling the displays position in confined spaces greater ability to adapt to the intended viewer and/or nature of the displayed content presented thereon.
The combination of Beadall & Joo teaches the invention including the incorporation of a flexible display as presented above.  While the combination of Rakshit Figures 2a, 2b; Paragraph [0027]).  It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of the claimed invention to have incorporated the outward bending along the center of a display elements as taught by Rakshit in the combination of Beadall & Joo in order to provide the predictable and expected result of enabling the displays to physically represent greater detail in the intended distance and/or depth of content presented thereon.

Additionally the combination of Beadall, Joo & Rakshit despite teaching the features as presented herein in above is silent regarding the modification of display shape/mode based on a change in game mode, CHOI teaches that this feature was known in an analogous invention concerning the modification of screen shape CHOI Abstract; Figures 4A-5B).  It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of the claimed invention to have incorporate the modification of display shape/mode based on a change in game mode as taught by CHOI as one of the automated conditions for changing display shape in the combination of Beadall, Joo & Rakshit, to provide the benefits of improving the immersion of a user and enabling a dynamic game environment as taught by CHOI(CHOI Paragraph [0024]) .

s 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beadell et al (US 2008/0113715) in view of Joo et al (US 2013/0114193) in further view of Raskshit (US 2017/0041568) in yet further view RYU et al (US 2016/0295711) and CHOI (US 2016/0121213).

Claim 1: The combination of Beadall, Joo, and RYU teach a method for adjusting a display device comprising: 
providing an electronic gaming machine having an electronic display device mechanically coupled thereto, the display device being supported on the electronic gaming machine by a support assembly comprising at least one arm(Beadall Figures 1; 5B, 5C; Paragraph [0145]; Abstract; & RYU Figures 1, 4, 12; Elements 20, 50), the display device being flexible and capable of bending around a substantially vertical axis and a substantially horizontal axis (Joo Abstract; Figure 6; Paragraph [0060]), and wherein the display device can bend outward along a center point (Rakshit Figures 2a, 2b; Paragraph [0027]) and is secured above a control deck on a cabinet base of the electronic gaming machine (Beadall Figure 1; Elm 6, 8, 10; Paragraphs [0080], [0081]), the control deck having a top surface for supporting at least one input device for receiving control input for a game played on the electronic gaming machine (Beadall Figure 1; Elm 6, 32; Paragraph [0079]);
forming, by coupling the at least one arm to the display device(-Links/arms coupled to the display- Beadall Figure 1; 5B, 5C; & RYU Figures 1, 4, 12; Elements 20, 50), at least one of a three-dimensional shape of the display Joo Abstract; Figure 6; Paragraph [0060] & RYU Abstract; Figures 4, 7, 13);
determining, by a controller, an occurrence of at least one of a condition, an event, and a user input for a game played on the electronic gaming machine (CHOI Paragraphs [0016]-[0019], [0021]; Figures 6);
displaying graphics for play of the game on the display device, the graphics being projected in front of the electronic gaming machine for visualization by a player positioned therearound (Beadall Figure 1; & CHOI  Figure 4A); 
in response to the determination by the controller, transmitting, by the controller, a control signal to the at least one arm coupled to the display device(RYU Figures 68B, 69A, 69B, 12; Paragraph [0341]); and 2Resp. to 3/18/2021 Office Action App. No.: 16/782,224 Page:3
in response to receiving the control signal, adjusting the at least one arm coupled to the display device to alter at least one of the three-dimensional shape, first position and second position of at least a portion of the display device(RYU Figures 4, 7, 13, 68B, 69A, 69B).  
Beadall teaches the gaming machine including a display affixed to gaming machine cabinet via support arms as cited herein above.  While the prior art of Beadall is silent regarding the display being flexible in a manner that would allow it to be flexible about a vertical and horizontal axis, the analogous prior art of Joo teaches that this feature was known at the time of invention (Joo Abstract; Figure 6; Paragraph [0060]).  It would have been obvious to one of ordinary skill in the 
The combination of Beadall & Joo teaches the invention including the incorporation of a flexible display as presented above.  While the combination of Beadall & Joo is silent regarding the display device can bend outward along a center point however in a related invention Rakshit teaches that this feature was known at the time of invention (Rakshit Figures 2a, 2b; Paragraph [0027]).  It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of the claimed invention to have incorporated the outward bending along the center of a display elements as taught by Rakshit in the combination of Beadall & Joo in order to provide the predictable and expected result of enabling the displays to physically represent greater detail in the intended distance and/or depth of content presented thereon.

Additionally, the combination of Beadall, Joo, & Rakshit despite teaching the features as presented herein in above is silent regarding the use of the support arms in assisting the display in forming a three-dimensional shape however in an analogous invention RYU teaches that this feature was known at the time of invention(RYU Abstract; Figures 4, 7, 13).  It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of 
In yet further addition the combination of Beadall, Joo, Rakshit & RYU despite teaching the features as presented herein in above is silent regarding the modification of display shape/mode based on a change in game mode, CHOI teaches that this feature was known in an analogous invention concerning the modification of screen shape CHOI Abstract; Figures 4A-5B).  It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of the claimed invention to have incorporate the modification of display shape/mode based on a change in game mode as taught by CHOI as one of the automated conditions for changing display shape in the combination of Beadall, Joo, Rakshit & RYU to provide the benefits of improving the immersion of a user and enabling a dynamic game environment as taught by CHOI(CHOI Paragraph [0024]) .

Claim 2: The combination of Beadall, Joo, Rakshit, RYU, & CHOI teach the method of claim 1, further comprising switching an electronic game from a first mode to a second mode; wherein the condition is the switching of the electronic game from the first mode to the second mode(-in changing from a flat screen arrangement to CHOI Abstract; Figures 4A-5B).  

Claim 4: The combination of Beadall, Joo, Rakshit, RYU, & CHOI teach the method of claim 1, further comprising associating specific graphics with at least one of the three-dimensional shape, first position and second position of the display device (-Including associating the shape with the graphics portraying changes in speed, a speedometer and turning features- CHOI Paragraphs [0016]-[0019], [0021]; Figures 4A-5B, 6).

Claim 5: The combination of Beadall, Joo, Rakshit, RYU, & CHOI teach the method of claim 1, wherein the adjusting of the at least one arm further comprising extending, contracting, vertically pivoting, and/or horizontally rotating the at least one arm relative to a support structure(RYU Figures 7, 10, 11-20; Elements 30,45, 50).  

Claim 6: The combination of Beadall, Joo, Rakshit, RYU, & CHOI teach the method of claim 1 wherein the electronic display device comprises a organic light emitting diode display screen (Beadall Paragraph [0033],  RYU Paragraphs [0017], [0058]);   

7: The combination of Beadall, Joo, Rakshit, RYU, & CHOI teach the method of claim 1 wherein the electronic display device has touch-screen capability and further comprising: 
receiving and interpreting touch data registered on the electronic display device(Beadall Paragraphs [0176], [0207]), and 
controlling at least one of the condition and event of a game being played on the electronic gaming machine in response to the touch data(Beadall Paragraphs [0176], [0207]; CHOI Abstract; Figures 4A-5B).  

Claim 8: The combination of Beadall, Joo, Rakshit, RYU, & CHOI teach the method of claim 1 further comprising providing a second electronic display device on the electronic gaming machine (Beadall Figure 1; Elements 8, 10).  


Response to Arguments
Applicant's arguments filed January 10th, 2022 have been fully considered but they are not persuasive. 
The double patenting rejection has been overcome through the applicant’s submission of the terminal disclaimer as presented herein above.
Commencing on pages 6 through 11 the applicant proposes that the claims as amended include features directed to the placement of the display over a control deck including player input devices and wherein the display can bend outward along a center 
Responsive to the applicant presented amendments and an updated search reflecting the same the newly presented features concerning the control deck and inputs located under the display and as claimed are noted as being taught by the prior art of Beadall as cited in the rejection above while amended features concerning the bending of the display outward along a center point is noted as being taught by the analogous prior art of Rakshit as cited in the rejections presented herein above.
In view of the preceding the rejection of claims is respectfully maintained as presented herein above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715